DETAILED ACTION

This Office action is in response to the amendment filed March 29, 2021.
Claims 1-18 are pending and have been examined.
Claims 1 and 9 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iliofotou (US 2019/0098068) in view of Lin (US 2016/0352649).

Regarding claim 1, Iliofotou discloses:
receiving, based on an aggregate topic, a batch of events stored in an event recordation system according to the aggregate topic, wherein an event from the batch of events is associated with a first initial topic that is different from the aggregate topic and the first initial topic is to be used by an instance of an event consumer from a set of event consumers to consume the event (see at least paragraph 0399, Each topic 1900 is configured as a partitioned queue that buffers data for consumption by consumers included in pre-processing cluster 1814, streaming cluster 1816, and/or batch cluster 1818. Load balancers 1812 generally implement a publish/subscribe data pattern, where various consumers subscribe to one or more topics 1900, and load balancers 1812 publish data associated with those topics to the appropriate consumers as that data becomes available. In practice, load balancers 1812 may be implemented as Kafka queues managed by a synchronization utility such as Zookeeper; figure 19, showing a batch of topic 1900 and 1900’; paragraphs 418 and 419, Aggregators 2400 are coupled upstream to load balancers 1812 and configured to subscribe to various topics 1900 included in load balancers 1812. Aggregators 2400 aggregate structured event data published by load balancers 1812 and transmit this aggregated data downstream to datastores 2410 for storage and processing within tables 2412.); 
determining the first initial topic associated with one or more events from the batch of events (see at least paragraph 0399, Each topic 1900 is configured as a partitioned queue that buffers data for consumption by consumers included in pre-processing cluster 1814, streaming cluster 1816, and/or batch cluster 1818. Load balancers 1812 generally implement a publish/subscribe data pattern, where various consumers subscribe to one or more topics 1900, and load balancers 1812 publish data associated with those topics to the appropriate consumers as that data becomes available; figure 19, showing a batch of topic 1900 and 1900’; paragraphs 418 and 419, Aggregators 2400 are coupled upstream to load balancers 1812 and configured to subscribe to various topics 1900 included in load balancers 1812.);
based on the first initial topic […] based on the first initial topic (see at least paragraph 399, consumers subscribe to one or more topics 1900…load balancers 1812 publish data associated with those topics to the appropriate consumers)
However Iliofotou does not explicitly disclose, but Lin discloses:
updating, […], a state of a first event consumer from an idle state to a running state, wherein the idle state indicates that no instance of the first event consumer is in execution in a cluster of servers; and causing, based on the state of the first event consumer, execution of a first instance of the first event consumer on a server of the cluster of servers for consuming events from the event recordation system […] (see at least paragraph 6, “State-update requests are received from data consumers, where each state-update request includes a busy state or an idle state.”; paragraph 20, “When reading data from the queue 310 and processing the Iliofotou the data in the queue which is sent to the consumer for consumption is related to the specific topic the consumer is subscribed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Iliofotou by adapting the teachings of Lin to include marking consumers as idle when not reading events from the queue.  The combination allows for automatic scaling of consumers which increases the flexibility of the system and prevents system bottleneck.  

Regarding claim 2, the rejection of claim 1 is incorporated. However Iliofotou does not explicitly disclose, but Lin discloses:
wherein causing, based on the state of the first event consumer, execution of the first instance of the first event consumer includes: selecting the server from the cluster of servers; and instantiating the first event consumer in the server to obtain the first instance of the first event consumer (see at least paragraph 0020, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Iliofotou and Lin for the reasons listed above.

Regarding claim 3, the rejection of claim 1 is incorporated.  However Iliofotou does not explicitly disclose, but Lin discloses:
 receiving a time indication indicating a last time an activity of event consumption occurred in the first instance of the first event consumer; updating,  based on the time indication, the state of the first event consumer to an idle state; and causing the first instance of the first event consumer to stop execution in the cluster of servers (see at least paragraphs 6, 20, and 26)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Iliofotou and Lin for the reasons listed above.

Regarding claim 4, the rejection of claim 3 is incorporated, and Iliofotou further discloses:
wherein the batch of events is a first batch of events, and the method further comprises: receiving, based on the aggregate topic, a second batch of events stored in the event recordation system according to the aggregate topic; determining that the second batch of events includes one or more events associated with the first initial topic (see at least paragraph 0399, Each topic 1900 is configured as a partitioned queue that buffers data for consumption by ;  28Atty. Docket No.: 1031P4111US
based on the first initial topic […] based on the first initial topic (see at least paragraph 399, consumers subscribe to one or more topics 1900…load balancers 1812 publish data associated with those topics to the appropriate consumers)
However Iliofotou does not explicitly disclose, but Lin discloses:
updating, […], the state of the first event consumer to the running state; and causing, based on the state of the first event consumer, execution of a second instance of the first event consumer on a second server of the cluster of servers for consuming events from the event recordation system […](see at least paragraph 6, “State-update requests are received from data consumers, where each state-update request includes a busy state or an idle state.”; paragraph 20, “When reading data from the queue 310 and processing the data successfully, the data consumer sends a busy state to the managed automatic scaling module…otherwise, the data consumer sends an idle state to the managed automatic scaling module.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Iliofotou and Lin for the reasons listed above.

Regarding claim 5, the rejection of claim 1 is incorporated. However Iliofotou does not explicitly disclose, but Lin discloses:
wherein updating the state of the first event consumer includes indicating a replay identifier that identifies a first event in the event recordation system; and wherein causing execution of the first instance of the first event consumer is further based on the replay identifier and the first instance of the first event consumer is to consume events from the event recordation system starting from the first event (see at least paragraph 6, consumers read data from the queue and processes that read data; paragraph 18, one or more data consumers may asynchronously consume (i.e., remove/read) the data.  Note Iliofotou discusses subscribing and routing messages to a consumer based on that subscription as seen in the rejection of claim 1 which is incorporated herein)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Iliofotou and Lin for the reasons listed above.

Regarding claim 6, the rejection of claim 5 is incorporated. However Iliofotou does not explicitly disclose, but Lin discloses:
wherein the first event was not previously consumed by the first instance of the first event consumer (see at least paragraph 6, consumers read data from the queue and processes that read data; paragraph 18, one or more data consumers may asynchronously consume (i.e., remove/read) the data)
Iliofotou and Lin for the reasons listed above.

Regarding claim 8, the rejection of claim 1 is incorporated, and Iliofotou further discloses:
subscribing to the aggregate topic; and wherein receiving the batch of events is a result of the subscribing (see at least paragraph 0399, various consumers subscribe to one or more topics 1900; paragraphs 418 and 419, Aggregators 2400 are coupled upstream to load balancers 1812 and configured to subscribe to various topics 1900 included in load balancers 1812)

Regarding claim 17, the rejection of claim 1 is incorporated, and Iliofotou further discloses:
wherein the batch of events further includes a second event that is associated with a second initial topic that is different from the first initial topic and Inventor(s): Alex S. Warshavsky et al.Examiner: Kimberly L. Jordan Application No.: 16/208,388-7/13- Art Unit: 2194the second initial topic is to be used by a second instance of a second event consumer to consume the second event (see at least figure 19, showing a batch of topics 1900 and 1900’; paragraphs 418 and 419, Aggregators 2400 are coupled upstream to load balancers 1812 and configured to subscribe to various topics 1900 included in load balancers 1812. Aggregators 2400 aggregate structured event data published by load balancers 1812 and transmit this aggregated data downstream to datastores 2410 for storage and processing within tables 2412.)


Regarding claims 11 and 12, the scope of the instant claims does not differ substantially from that of claims 3 and 4 and are rejected for the same reasons, respectively.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iliofotou (US 2019/0098068), in view of Lin (US 2016/0352649), and further in view of Shafi (US 2013/0191500).

Regarding claim 7, the rejection of claim 1 is incorporated. However Iliofotou and Lin do not explicitly disclose, but Shafi discloses:
wherein the event from the batch of events is further associated with a tenant identifier and events of multiple tenants are stored in the event recordation system according to the aggregate topic (see at least paragraph 0072, the initial event message may include fields specifying a topic, an authorization token, a tenant identifier, and, in some embodiments, a correlation identifier. In some embodiments, the asynchronous message bus 104 may then use the header data to determine that the initial event message is to be received by responding capability 102. For example, the responding capability 102 may have previously subscribed to the topic identified by the initial event message on behalf of the tenant identified by the initial event message; figure 1)
Iliofotou and Lin by adapting the teachings of Shafi to include a tenant id.  The combination allows for multiple tenants in the system to each receive subscription based batch events.  

Regarding claim 15, the scope of the instant claim does not differ substantially from that of claim 7 and is rejected for the same reasons.

Response to Arguments
Rejection of claims under §103:
Applicant's arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194